     Case 2:19-cv-00384-RSP Document 26 Filed 06/11/20 Page 1 of 1 PageID #: 147



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

     LONGHORN HD LLC.,                              §
                                                    §
                 Plaintiff,                         §
                                                    §
     v.                                             §
                                                                Case No. 2:19-cv-00384-RSP
                                                    §
     CHECK POINT SOFTWARE                           §
     TECHNOLOGIES LTD.,                             §
                                                    §
                 Defendant.                         §

            ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

           Before the Court is Plaintiff Longhorn HD LLC (“Longhorn”) and Defendant Check Point

    Software Technologies Ltd. (“Check Point”) (collectively, “Parties”) Joint Motion to Dismiss with
.
    Prejudice Plaintiff’s Complaint (“Motion”). Dkt. No. 25. The Parties’ Motion seeks to dismiss

    with prejudice pursuant to Fed. R. Civ. P. 41(a)(2) all claims for relief Longhorn asserted against

    Checkpoint and that all attorneys’ fees, costs of court and expenses be borne by each Party

    incurring the same.

           After due consideration, the Court GRANTS the Parties’ Motion. It is hereby ORDERED

    that all claims and causes of action asserted by Longhorn against Check Point are dismissed with

    prejudice. It is further ORDERED that all attorneys’ fees, costs of court and expenses be borne

    by each Party incurring the same.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 11th day of June, 2020.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE



                                                   1/1
